PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/968,948
Filing Date: 15 Dec 2015
Appellant(s): DELUCA et al.



__________________
James E Boice
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated August 19, 2020 from which the appeal is taken have been modified by the Appeal conference decision dated February 24, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 2015/0356626 A1) in view of Abbas (WO 2015/135066 A1) in further view of Le (US 2013/0317382 A1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 2015/0356626 A1) in view of Abbas (WO 2015/135066 A1) in further view of Le (US 2013/0317382 A1) in further view of Walker et al. (US 2006/0293956 A1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 2015/0356626 A1) in view of Abbas (WO 2015/135066 A1) in further view of Le (US 2013/0317382 A1) in further view of Raux (US 20160252957 A1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 2015/0356626 A1) in view of Abbas (WO 2015/135066 A1) in further view of Le (US 2013/0317382 A1) in further view of Purcell et al. (US 2005/0204005 A1).
Claims 11-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 2015/0356626 A1) in view of Abbas (WO 2015/135066 A1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 2015/0356626 A1) in view of Abbas (WO 2015/135066 A1) in further view of Walker et al. (US 2006/0293956 A1).
Claim 19 is objected to as being allowable except for its dependency from claim 1.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 

(2) Response to Argument
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant asserts that the combination of references does not teach or suggest “identifying, by one or more processors, a cognitive state of the person while in the physical venue, wherein the cognitive state is represented by determined based on measures of physical musculoskeletal gestures of the person over a particular period of time, and wherein the physical musculoskeletal gestures of the person are movements made by the person as measured by kinematic sensors on the person” as recited in independent claim 1 because “Le teaches that a stimulus can invoke a certain physical response/movement in a person, but never teaches identifying a cognitive state on that person based on their movement”  Examiner respectfully disagrees. Paragraphs [0018] and [0019 of Le discloses, “the first step is to define an action and provide a stimulus such as telling a user to go to a specific restaurant and eat a specific menu item.  The next step is to collect the cognitive state of the user via bioelectrical signal data associated with a particular sensor. Furthermore, the step can comprise collecting other biosignal data, including data related to body movement” and Paragraph [0027]  of Le discloses, “the bioelectrical signal dataset coupled with the action tag preferably comprises a media-rich file format in which the action tag is text-based and includes a timestamp for a specific time or time period spanning the bioelectrical signal dataset.” Using the broadest reasonable interpretation consistent with the specification, the cited portion of Le teaches identifying a cognitive state (collecting the cognitive state of the user as disclosed in Le) based on movement (via bioelectrical signal data, which is related to body movement as disclosed in Le). Moreover, Paragraph [0031] of Applicant’s specification defines a cognitive state “as a representation of measures of a user’s total behavior over some period of time (including…physiological and kinematic sensors)” In this case, the bioelectrical signal data associated with a sensor for a specific time period conveys the 
Additionally, Applicant asserts that the combination of references does not teach or suggest “blocking, by one or more processors, the electronic message targeted to a mobile electronic device in use by the person based on the contextual history of the person and the cognitive state of the person while in the physical venue, wherein the electronic message is deemed to be an irrelevant message about the item, and wherein blocking the electronic message blocks the mobile electronic device from receiving the electronic message”  as recited in independent claim 1 because Abbas teaches determining a profile rather than a cognitive state of the person while in a physical venue and messages sent based on biometrics rather than contextual history and cognitive state.  Examiner respectfully disagrees. Abbas discloses, 1) “for example, may allow an advertiser to be able to target the serving of its advertisement by specifying that it is only to be served under certain predetermined conditions including only to users meeting a certain biometric condition or conditions. The certain predetermined conditions may include, but not be limited to, geolocation date of the user, time, date, weather, user preferences, and user history (Paragraph [0097]),”  and 2) “the filters 326 are designed with two competing goals in mind. Firstly to establish precision in only receiving / presenting messages that are appropriate to the desire, situation, biometrics, and needs of the user, and secondly in respect of ensuring that nothing of interest is missed. The filters 326 may also be general or very specific. For example, one filter may be configured to accept content relating where the user's biometrics indicate regular exercise and normal blood sugar levels, while another filter may be configured to block content during periods of low blood sugar and only accepted content that has survived the filters is forwarded to the user’s attention via a display (Paragraph [0122]).” In this case, filters (blocking) are designed to only send messages that are relevant to the user’s desire (cognitive) and user history (contextual). Moreover, blood sugar levels are correlated to physical activity (body movement). As stated above, body movement is representative of cognitive state as defined by Applicant’s specification.  Since Applicant repeats the argument for claim 11, the above analysis applies to claim 11 also. 
Regarding claim 7, Applicant asserts that the combination of references does not teach or suggest “identifying, by one or more processors, the cognitive state of the person while in the physical venue based on a walking pace of movement of the person while in the physical venue.” Examiner respectfully disagrees. Paragraph [0051] of Chawla discloses, “there is a difference between the user using their mobile device while they are on an airplane versus using their mobile device after landing at an airport and walking between one terminal and another….Given the available time the user has, their current location, restaurants that are proximate to their predicted route, and other factors such as food preferences, the CILS 118 can perform various cognitive operations.” Moreover, Paragraph [0048] of Applicant’s specification discloses, “if shopper 202 moves all about retail venue 200 (particularly at a leisurely pace), going to product A location 206a, and then to product B location 206b, and then to target product X location 208 before checking out at POS location 210, then he/she will be more likely to be interested in the promotional messaging.” Using the broadest reasonable interpretation in light of the specification, cognitive state (i.e., interest) based on walking pace can be determined by the mobile device user walking from one location to another. In this case, the cognitive state can be determined depending user walking from one terminal restaurant to another in an airport. 
Regarding claim 8, Applicant asserts that the combination of references does not teach or suggest blocking the electronic message based on low level of interaction because the notification is sent regardless of whether or not it is viewed by the user.  Examiner respectfully disagrees.  Paragraph [0038] of Raux discloses that the notification is dismissed based on a low level of interaction (user averting their gaze away from device), thus the message is blocked (the user does not see the notification). 
Regarding claim 18, Applicant asserts that the combination of references does not teach or suggest “identifying, by one or more processors, the cognitive state of the person while in the physical venue based on a level of interaction between the person and an application on a mobile device while in the physical venue.”  Examiner respectfully disagrees.   Paragraph [0169] of Chawla discloses a user interactions (queries) with a mobile device cognitive application to 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.